                                          Case 3:20-cv-06850-MMC Document 45 Filed 04/13/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                              IN THE UNITED STATES DISTRICT COURT

                                  7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9      CRESCENT POINT ENERGY CORP.,                   Case No. 20-cv-06850-MMC
                                                         Plaintiff,                     ORDER GRANTING DEFENDANT'S
                                  10
                                                                                        MOTION TO DISMISS; DISMISSING
                                                   v.                                   COMPLAINT WITH LEAVE TO
                                  11
                                                                                        AMEND; CONTINUING CASE
                                  12     TACHYUS CORPORATION,                           MANAGEMENT CONFERENCE
Northern District of California
 United States District Court




                                                         Defendant.
                                  13

                                  14

                                  15

                                  16          Before the Court is defendant Tachyus Corporation's ("Tachyus") Motion to

                                  17   Dismiss, filed November 20, 2020. Plaintiff Crescent Point Energy Corp. ("Crescent

                                  18   Point") has filed opposition, to which Tachyus has replied. Having read and considered

                                  19   the papers filed in support of and in opposition to the motion, the Court hereby rules as

                                  20   follows:1

                                  21          1. The First Cause of Action, by which Crescent Point alleges it was fraudulently

                                  22   induced to enter into an agreement with Tachyus, is subject to dismissal. As Tachyus

                                  23   points out, Crescent Point fails to allege facts to support a finding that the statements on

                                  24   which it relies (see Compl. ¶¶ 46-47) were false when made. Rather, in all but two

                                  25   instances, Crescent Point cites to allegations that, at best, do no more than support a

                                  26
                                  27
                                              1
                                  28              By order filed January 25, 2021, the Court took the matter under submission.
                                          Case 3:20-cv-06850-MMC Document 45 Filed 04/13/21 Page 2 of 5




                                  1    finding that Tachyus breached the agreement (see Pl.'s Opp. at 6:22 – 8:24),2 which

                                  2    allegations, without more, are insufficient to plead a claim of fraudulent inducement, see

                                  3    Conrad v. Bank of America, 45 Cal. App. 4th 133, 157 (1996) (rejecting argument that

                                  4    "failure to perform a promise is sufficient to prove fraud"; holding "this is not, and has

                                  5    never been the law") (internal quotation, alteration, and citation omitted), and in those two

                                  6    instances, Crescent Point's additional allegations likewise are unavailing. In particular, to

                                  7    the extent Crescent Point alleges Tachyus, by announcing, in a proposal made

                                  8    approximately nine months after the contract was executed, "'improvements and

                                  9    enhancements'" to its software had been made (see Compl. ¶ 44), effectively "conceded

                                  10   that its software . . . was flawed from the outset" (see id.), such allegation, contrary to

                                  11   Crescent Point's argument, does not show the software was flawed from the outset, let

                                  12   alone that Tachyus knew the software was flawed from the outset. Similarly unavailing is
Northern District of California
 United States District Court




                                  13   Crescent Point's allegation that Tachyus's representation that the work would be handled

                                  14   by Tachyus employees (see Compl. ¶ 22) was false when made, given its "history of

                                  15   outsourcing" (see Compl. ¶ 51), an allegation that is both ambiguous and conclusory.

                                  16   See Ashcroft v. Iqbal, 556 U.S. 662, 681 (holding "conclusory" allegations are "not

                                  17   entitled to be assumed true"); see also Fed. R. Civ. P. 9(b) (providing fraud must be

                                  18   alleged with "particularity").

                                  19          2. The Second Cause of Action, by which Crescent Point alleges breach of

                                  20   contract, is subject to dismissal. In seeking dismissal, Tachyus asserts that, to bring

                                  21   such claim, Crescent Point must first have complied with the "Termination" provision in

                                  22

                                  23
                                              2
                                  24             Crescent Point alleges Tachyus breached the parties' agreement by
                                       "misrepresent[ing] the capabilities of its software" (see Compl. ¶ 59), "fail[ing] to conduct
                                  25   diligence" (see Compl. ¶ 60), "fail[ing] to set KPIs [key performance indicators]" (see
                                       Compl. ¶ 61), "outsourc[ing] its software development and testing" (see Compl. ¶ 62),
                                  26   "fail[ing] to adequately gather information and feedback" (see Compl. ¶ 63), "fail[ing]" to
                                       "make [its] software compatible with Crescent Point's wells" (see Compl. ¶ 64), "causing
                                  27   Crescent Point to spend significant amounts of its own money and resources to collect
                                       . . . data for Tachyus" (see Compl. ¶ 65), and "sending Crescent Point an invoice" (see
                                  28   Compl. ¶ 66).

                                                                                      2
                                          Case 3:20-cv-06850-MMC Document 45 Filed 04/13/21 Page 3 of 5




                                  1    the parties' written agreement. (See Richmann Decl. Ex. A ¶ 9.2.)3 In response,

                                  2    Crescent Point does not dispute such assertion, but, rather, argues that, contrary to

                                  3    Tachyus's assessment of the communications on which Crescent Point relies, it did

                                  4    comply with the Termination provision. Even construing Crescent Point's allegations "in

                                  5    the light most favorable to [it]," see NL Industries v. Kaplan, 792 F.2d 896, 898 (9th Cir.

                                  6    1986), however, the Court finds Crescent Point's alleged communications to Tachyus

                                  7    (see Compl. ¶¶ 31-33, 42) do not, either strictly or substantially, comply with the

                                  8    Termination provision.

                                  9           3. The Third Cause of Action, by which Crescent Point alleges breach of the

                                  10   implied covenant of good faith and fair dealing, is subject to dismissal. In response to

                                  11   Tachyus's assertion that Crescent Point must have complied with the Termination

                                  12   provision to bring such claim, Crescent Point, as noted above, does not dispute such
Northern District of California
 United States District Court




                                  13   assertion. Rather, Crescent Point again argues it did comply with the Termination

                                  14   provision, and, as also noted, the Court finds Crescent Point has not adequately alleged

                                  15   such compliance.

                                  16          4. The Fourth Cause of Action, by which Crescent Point alleges unjust

                                  17   enrichment, is subject to dismissal. To the extent the claim is based on a theory that

                                  18   Tachyus, contrary to a provision in the parties' agreement setting forth the circumstances

                                  19   under which an invoice may issue (see Richmann Decl. Ex. B at 10), nonetheless

                                  20   submitted, and was paid in "error" on, an invoice during a "'risk-free' period (see Compl.

                                  21   ¶¶ 40-41, 87-88), Crescent Point may not seek reimbursement under a theory of unjust

                                  22   enrichment. See California Medical Ass'n. Inc. v. Aetna U.S. Healthcare, 94 Cal. App.

                                  23   4th 151, 172 (2001) (holding "action for unjust enrichment does not lie where . . . express

                                  24   binding agreements exist and define the parties' rights"; characterizing claim based on

                                  25   unjust enrichment as "quasi-contract" claim). For the same reason, to the extent the

                                  26
                                  27          3
                                             Tachyus's unopposed request that the Court take judicial notice of the three
                                  28   documents comprising the parties' agreement is hereby GRANTED.

                                                                                     3
                                            Case 3:20-cv-06850-MMC Document 45 Filed 04/13/21 Page 4 of 5




                                  1    claim is based on an allegation that Tachyus, contrary to a provision in the parties'

                                  2    agreement defining the circumstances under which Tachyus can use Crescent Point's

                                  3    "Customer Content" (see Richmann Decl. Ex. A ¶ 2.3.1), used Crescent Point's "data"4 to

                                  4    "enhance and build its software for use with other customers" (see Compl. ¶ 89),

                                  5    Crescent Point cannot rely on a theory of unjust enrichment. See California Medical

                                  6    Ass'n, 94 Cal. App. 4th at 172.

                                  7            5. The Fifth Cause of Action, by which Crescent Point alleges violations of

                                  8    § 17200 of the California Business & Professions Code, see Cal. Bus. & Prof. Code

                                  9    § 17200 (providing § 17200 claim may be based on, inter alia, a "fraudulent" or "unfair"

                                  10   act), is subject to dismissal. Here, to the extent the claim is based on alleged fraud, it

                                  11   fails for the reasons stated above with respect to the First Cause of Action. To the extent

                                  12   the claim, irrespective of any allegation of fraud, is based on Tachyus's alleged unfair
Northern District of California
 United States District Court




                                  13   outsourcing of work, it fails for the reason that Crescent Point fails to plead facts to show

                                  14   it was harmed by such outsourcing. See Cal. Bus. & Prof. Code § 17204 (providing

                                  15   plaintiff seeking relief under § 17200 must have "suffered injury in fact and . . . lost money

                                  16   or property as a result of the unfair competition").

                                  17           6. As Tachyus has not shown, and the Court does not find, Crescent Point could

                                  18   not, if afforded an opportunity to amend, potentially state a viable claim, the Court will

                                  19   afford Crescent Point leave to amend.

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27           4
                                             "Customer Content," as defined in the parties' agreement, includes "data." (See
                                  28   Richmann Decl. Ex. A ¶ 1.)

                                                                                     4
                                          Case 3:20-cv-06850-MMC Document 45 Filed 04/13/21 Page 5 of 5




                                  1                                          CONCLUSION

                                  2           For the reasons stated above, Tachyus's motion to dismiss is hereby GRANTED,

                                  3    and the complaint is DISMISSED with leave to amend. Any First Amended Complaint

                                  4    shall be filed no later than May 7, 2021.

                                  5           In light of the above, the Case Management Conference is hereby CONTINUED

                                  6    from April 23, 2021, to July 23, 2021, at 10:30 a.m. A Joint Case Management

                                  7    Statement shall be filed no later than July 16, 2021.

                                  8           IT IS SO ORDERED.

                                  9

                                  10   Dated: April 13, 2021
                                                                                               MAXINE M. CHESNEY
                                  11                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    5
